Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 1/6/2021, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Seigel et al (“Seigel”, US 20170230324) in view of Ying (“Ying”, US 20160277460) in further view of Consalus et al (“Consalus”, US 9813393) and in even further view of Takahashi (“Takahashi”, US 20130321562) does not teach a communication system comprising: a plurality of communication terminals configured to transmit communication information, each communication terminal including processing circuitry configured to implement a generator configured to generate log information on communication between the communication terminals, a storage configured to store log information generated by the generator, and a transmitter configured to upload log information that is capable of being uploaded depending on a communication line band used for the communication information; and a communication controller that includes a communication management server configured to control transmission of the communication .  

Therefore, Claims 1, 7-18, and 20-21 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hamada (US 9077621), Abstract - An apparatus to manage transmission of log data generated by a transmission terminal from the transmission terminal to a log management device obtains detection result data indicating whether a predetermined event is detected at the log management device, determines whether the log data is to be transmitted from the transmission terminal to the log management device based on the detection result data to generate a determination result, and transmits the transmission approval data having the determination result to the transmission terminal to cause the transmission terminal to process the log data according to the determination result of the transmission approval data.
Ables (US 20160149991), Abstract - Embodiments describe bulk upload capabilities from a computing device to an online document management system utilizing a batch file. In one embodiment, a computing device identifies a local folder and a batch file in the local folder that defines a plurality of files to upload to the management system. The computing device parses the batch file to identify a local file in the local folder, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444